Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeniya et al. (US2016008906A1, hereinafter as Zeniya) in view of Nikodym (US6608284, hereinafter as Nikodym) further in view of Zhan et al. (CN101565842A, hereinafter as Zhan).
Regarding claim 1 Zeniya disclose, an arc welding method (Paragraph 2 “gas shielded arc welding method”), comprising: performing welding by using a gas and a solid wire (abstract, “solid wire for gas shielded arc welding”), wherein the gas contains Ar (paragraph 2, “CO2 or Ar +20% CO2 is used as a shielding gas”),  the solid wire includes a copper plating film formed on a surface of the wire (paragraph 41, “the solid wire may contain, as a component of a weld metal, Cu originated from copper plating provided on a wire surface”).
However Zeniya does not disclose that the solid wire has a steel core or that the copper plating film has an average grain diameter of 600 nm or less.
Nikodym teaches a solid wire having a mild steel core (claim 7, “a metal core weld wire for producing weld deposits with improved removability of slag islands comprising a steel sheath and a core” and claim 8, “the wire of claim 7 wherein said wire is a mild steel weld wire”).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the arc welding method of Zeniya to include the teachings Nikodym i.e. using a solid wire comprising of mild steel for the purpose of minimizing the effects of slag islands (paragraph 6).
Zhan teaches a copper plating such that the grain size of the copper is less than 600 nm (claim 2, “plating solution is as follows: … of Nano pure copper (grain diameter is less than 200 nm)”).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the arc welding method of Zeniya to include the teachings Zhan i.e. the method of applying copper plating to a wire using copper grain diameter of 200 nm or less for the purpose of improving current flow in the welding wire and establishing a stable arc (Paragraph 1 Background Art).
Regarding claim 3 Zeniya-Nikodym-Zhan discloses, an arc welding method wherein the steel core wire is made of a mild steel (Claim 7 Nikodym).
Regarding claim 6 Zeniya-Nikodym-Zhan discloses, an arc welding method wherein the average grain diameter of the copper plating film is 50 nm or more and 500 nm or less (Khan Preferred embodiment bottom of paragraph 3).
Regarding 7 Zeniya discloses, a solid wire, comprising a copper plating film formed on a surface of the wire (paragraph 41, “the solid wire may contain, as a component of a weld metal, Cu originated from copper plating provided on a wire surface”).
However Zeniya does not disclose that the solid wire has a steel core or that the copper plating film has an average grain diameter of 600 nm or less.
Nikodym teaches a solid wire having a mild steel core (claim 7, “a metal core weld wire for producing weld deposits with improved removability of slag islands comprising a steel sheath and a core” and claim 8, “the wire of claim 7 wherein said wire is a mild steel weld wire”).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the arc welding method of Zeniya to include the teachings Nikodym i.e. using a solid wire comprising of mild steel for the purpose of minimizing the effects of slag islands (paragraph 6).
Zhan teaches a copper plating such that the grain size of the copper is less than 600 nm (claim 2, “plating solution is as follows: … of Nano pure copper (grain diameter is less than 200 nm)”).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the arc welding method of Zeniya to include the teachings Zhan i.e. the method of applying copper plating to a wire using copper grain diameter of 200 nm or less for the purpose of improving current flow in the welding wire and establishing a stable arc (Paragraph 1 Background Art).
Regarding claim 8 Zeniya-Nikodym-Zhan discloses, a solid wire wherein the steel core wire is made of a mild steel (Nikodym claim 8).
Regarding claim 11 Zeniya-Nikodym-Zhan discloses, a solid wire wherein the average grain diameter of the copper plating film is 50 nm or more and 500 nm or less (Khan Preferred embodiment paragraph 3).
Regarding claim 12 Zeniya-Nikodym-Zhan discloses, an arc welding method wherein the average grain diameter of the copper plating film is 50 nm or more and 500 nm or less (Khan Preferred embodiment paragraph 3).
Regarding claim 13 Zeniya-Nikodym-Zhan discloses, an arc welding method wherein the average grain diameter of the copper plating film is 50 nm or more and 500 nm or less (Khan Preferred embodiment paragraph 3).
Regarding claim 14 Zeniya-Nikodym-Zhan discloses, an arc welding method wherein the average grain diameter of the copper plating film is 50 nm or more and 500 nm or less (Khan Preferred embodiment paragraph 3).
Regarding claim 15 Zeniya-Nikodym-Zhan discloses, an arc welding method wherein the average grain diameter of the copper plating film is 50 nm or more and 500 nm or less (Khan Preferred embodiment paragraph 3).
Regarding claim 16 Zeniya-Nikodym-Zhan discloses, a solid wire wherein the average grain diameter of the copper plating film is 50 nm or more and 500 nm or less (Khan Preferred embodiment paragraph 3).
Regarding claim 17 Zeniya-Nikodym-Zhan discloses, a solid wire wherein the average grain diameter of the copper plating film is 50 nm or more and 500 nm or less (Khan Preferred embodiment paragraph 3).
Regarding claim 18 Zeniya-Nikodym-Zhan discloses, a solid wire wherein the average grain diameter of the copper plating film is 50 nm or more and 500 nm or less(Khan Preferred embodiment paragraph 3).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zeniya-Nikodym-Zhan in view of  IDE (US20170252850A1, hereinafter as IDE).
Regarding claim 2 Zeniya-Nikodym-Zhan does not discloses, the arc welding method wherein the welding is performed while controlling repeated feed of the solid wire in a forward and backward direction of the solid wire.
	However IDE teaches, an arc welding control method that consist of repeatedly feeding  a wire in a forward and backward direction (abstract, “arc welding control method of performing a forward/reverse feeding control of alternating a feeding rate of a welding wire between a forward feeding period and a reverse feeding period”).
It would have been obvious to one or ordinary skill in the art at the time the invention was made further modify Zeniya-Nikodym-Zhan to include the teaching of IDE i.e. using an arc welding control method to control the forward/reverse feeding of the solid wire for the purpose of improving weld quality (paragraph 3).
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeniya-Nikodym-Zhan in view of Hwang (US2008169334A9, hereinafter as Hwang).
Regarding claim 4 Zeniya-Nikodym-Zhan does not discloses, an arc welding method wherein the solid wire comprises, in mass%: 
C: 0.15% or less;
Si: 2.0% or less;
Mn: 3.0% or less; and
Cu: 0.5% or less.
However Hwang teaches a copper platted solid wire containing:
a preferable content of carbon is in a range between 0.01 wt % and 0.10 wt % (Paragraph 101).
a preferable content of Si is in a range between 0.3 wt % and 1.0 wt % (Paragraph 103).
a preferable content of Mn is in a range between 0.7 wt % and 2.0 wt % (Paragraph 105).

a preferable content of S is in a range between 0.001 wt % and 0.030 wt % (Paragraph 109).
a preferable content of Al is in a range between 0.01 wt % and 0.50 wt % (Paragraph 122).
a preferable content of Mo is in a range between 0.01 wt % and 0.50 wt % (Paragraph 120).
a preferable content of Ti and Zr is in a range between 0.01 wt % and 0.30 wt % (Paragraph 124).
It would have been obvious to one or ordinary skill in the art at the time the invention was made further modify Zeniya-Nikodym-Zhan to include the teaching of Hwang i.e. the use of additives in the solid mild steel welding wire for the purpose of producing a welding wire with excellent arc stability. 
Regarding claim 5 Zeniya-Nikodym-Zhan-Hwang discloses, the arc welding method wherein the solid wire further comprises, in mass%, at least one of: 
S: 0.30% or less, (Hwang paragraph 109)
Al: 1.0% or less; (Hwang paragraph 122)
Mo: 3.0% or less; (Hwang paragraph 120)
Ti: 0.3% or less; and (Hwang paragraph 124)
Zr: 0.3% or less. (Hwang paragraph 124)
Regarding claim 9 Zeniya-Nikodym-Zhan does not disclose, the solid wire comprising, in mass%: 
C: 0.15% or less; 
Si: 2.0% or less; 
Mn: 3.0% or less; and 
Cu: 0.5% or less.
However Hwang teaches a copper platted solid wire containing:
a preferable content of carbon is in a range between 0.01 wt % and 0.10 wt % (Paragraph 101).
a preferable content of Si is in a range between 0.3 wt % and 1.0 wt % (Paragraph 103).
a preferable content of Mn is in a range between 0.7 wt % and 2.0 wt % (Paragraph 105).
a preferable content of Cu is in a range between 0.01 wt % and 0.50 wt % (Paragraph 111).
a preferable content of S is in a range between 0.001 wt % and 0.030 wt % (Paragraph 109).
a preferable content of Al is in a range between 0.01 wt % and 0.50 wt % (Paragraph 122).
a preferable content of Mo is in a range between 0.01 wt % and 0.50 wt % (Paragraph 120).
a preferable content of Ti and Zr is in a range between 0.01 wt % and 0.30 wt % (Paragraph 124).
It would have been obvious to one or ordinary skill in the art at the time the invention was made further modify Zeniya-Nikodym-Zhan to include the teaching of Hwang i.e. the use of additives in the solid mild steel welding wire for the purpose of producing a welding wire with excellent arc stability. 
Regarding claim 10 Zeniya-Nikodym-Zhan-Hwang discloses, solid wire further comprising, in mass%, at least one of: 
S: 0.30% or less, (Hwang paragraph 109)
Al: 1.0% or less; (Hwang paragraph 122)
Mo: 3.0% or less; (Hwang paragraph 120)
Ti: 0.3% or less; and (Hwang paragraph 124)
Zr: 0.3% or less. (Hwang paragraph 124)
Conclusion
Any inquiry concerning this communication or earlier communications from the  examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763